UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012  May 31, 2013 Item 1: Reports to Shareholders Semiannual Report | May 31, 2013 Vanguard California Tax-Exempt Funds Vanguard California Tax-Exempt Money Market Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund > After generally strong performance since early 2011, municipal bonds lost ground in the six months ended May 31, 2013. Vanguard California Intermediate-Term Tax-Exempt Fund returned–0.93% for Investor Shares, ahead of its benchmark index and the average result of peer funds. > Vanguard California Long-Term Tax-Exempt Fund returned–1.35% for Investor Shares, lagging its benchmark and the average return of peers. > With short-term interest rates still anchored near zero by Federal Reserve policy, Vanguard California Tax-Exempt Money Market Fund returned 0.01%. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 California Tax-Exempt Money Market Fund. 13 California Intermediate-Term Tax-Exempt Fund. 31 California Long-Term Tax-Exempt Fund. 76 About Your Fund’s Expenses. 105 Trustees Approve Advisory Arrangement. 107 Glossary. 108 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended May 31, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard California Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% California Tax-Exempt Money Market Funds Average 0.00 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares 1.56% 3.07% 1.59% -2.52% -0.93% Admiral™ Shares 1.64 3.23 1.63 -2.52 -0.89 Barclays Municipal California Intermediate Bond Index -0.97 California Intermediate Municipal Debt Funds Average -1.25 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper Inc. Vanguard California Long-Term Tax-Exempt Fund Investor Shares 2.33% 4.59% 1.84% -3.19% -1.35% Admiral Shares 2.41 4.75 1.88 -3.19 -1.31 Barclays CA Municipal Bond Index -1.03 California Municipal Debt Funds Average -1.02 California Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the California Tax-Exempt Money Market Fund; 30-day SEC yield for the California Intermediate-Term Tax-Exempt Fund and California Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, Bond market returns were disappointing in the six months ended May 31. Gains early in 2013 were bookended by sell-offs in December and in May. Questions about when the Federal Reserve might scale back its stimulative bond-buying led interest rates to climb in the period’s closing weeks, making it the worst May for municipal bonds in more than two decades. Against this backdrop, Vanguard California Intermediate-Term Tax-Exempt Fund returned –0.93% for Investor Shares and –0.89% for Admiral Shares for the six months. Vanguard California Long-Term Tax-Exempt Fund returned –1.35% for Investor Shares and –1.31% for Admiral Shares. In both funds, rising interest rates pushed bond prices down, producing negative capital returns that were only partly offset by interest income. The Intermediate-Term Fund outperformed both its benchmark and the average return of peer funds, thanks in part to favorable security selection. The Long-Term Fund, however, lagged its comparative standards, held back in part by its lighter holdings of some of the best-performing bonds. The California Tax-Exempt Money Market Fund, meanwhile, returned 0.01% for the period, reflecting the Fed’s four-year-old policy of holding the shortest-term interest rates near zero. 2 As municipal bond prices fell, yields rose. (Bond yields and prices move in opposite directions.) The 30-day SEC yield for Investor Shares of the Intermediate-Term Fund rose modestly, from 1.46% on November 30, 2012, to 1.56% on May 31. For the Long-Term Fund, the yield climbed a bit more, from 2.10% on November 30 to 2.33% on May 31. The Money Market Fund’s 7-day SEC yield was almost unchanged at 0.01%. Please note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, neither the Intermediate-Term Fund nor the Long- Term Fund owned securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Bond returns retreated as yields jumped in May Bonds, which had clung to a modestly positive return over the previous few months, dipped into negative territory in May. Rising home prices contributed to the sell-off. Comments by Fed Chairman Ben Bernanke also disconcerted investors; he told Congress that the central bank might decide in coming months to curtail its massive bond-buying program. Both the broad U.S. taxable bond market and the broad municipal market returned –1.1% for the six months ended May 31. Market Barometer Total Returns Periods Ended May 31, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.05% 0.91% 5.50% Barclays Municipal Bond Index (Broad tax-exempt market) -1.09 3.05 5.70 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.25 Stocks Russell 1000 Index (Large-caps) 16.68% 27.62% 5.57% Russell 2000 Index (Small-caps) 20.60 31.07 7.15 Russell 3000 Index (Broad U.S. market) 16.97 27.88 5.69 MSCI All Country World Index ex USA (International) 8.11 25.79 -1.62 CPI Consumer Price Index 1.18% 1.36% 1.46% 3 The yield on the 10-year Treasury note closed the period at 2.11%, low by historical measures but considerably higher than the 1.67% yield at which it finished in April. Stocks were strong globally, but Japan’s market turned volatile Stocks worldwide performed robustly over the half year despite giving back some gains in the period’s final weeks. The overall return was about 12%. U.S. stocks, spared some of the international turbulence, increased nearly 17% as the economy kept slowly improving. Developed markets stocks in the Pacific region returned about 14% and those in Europe about 10%, while emerging markets stocks crept up about 1%. Although Japanese stocks climbed more than 20% for the period, they sank by more than 5% in May as Prime Minister Shinzo Abe’s economic recovery plan hit some unexpected bumps. Joe Davis, Vanguard’s chief economist, recently noted that stimulative central bank policies in the United States, Japan, and Europe have affected financial markets substantially and “boosted investor psychology and business psychology to some extent.” Central banks have engaged in bond-buying on a massive scale to hold down long-term interest rates and thus encourage business and consumer borrowing. Joe did voice concern that “the sheer size” of central bank actions may be distorting investors’ decisions and leading some to take undue risk. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average California Tax-Exempt Money Market Fund 0.16% — 0.20% California Intermediate-Term Tax-Exempt Fund 0.20 0.12% 0.78 California Long-Term Tax-Exempt Fund 0.20 0.12 0.97 The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2013, the funds’ annualized expense ratios were: for the California Tax-Exempt Money Market Fund, 0.14%; for the California Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The six-month expense ratio for the California Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the California Tax-Exempt Money Market Fund, California Tax-Exempt Money Market Funds; for the California Intermediate-Term Tax-Exempt Fund, California Intermediate Municipal Debt Funds; for the California Long-Term Tax-Exempt Fund, California Municipal Debt Funds. 4 Although challenges continue, state and local finances improved The finances of many local and state governments have continued to improve, despite some well-publicized exceptions— including Detroit and, closer to home, San Bernardino and Stockton. At the state level, Illinois, beset with mounting pension funding challenges, replaced California as the state with the lowest credit rating on its general obligation bonds. California also grabbed headlines for another unaccustomed reason: After many years of red ink, a budget surplus is projected for the state’s new fiscal year that begins on July 1. This dramatic turnabout results from spending cuts, a rising economic tide, and the temporary increases in certain income and sales tax rates that were approved by voters last November. Those tax-rate hikes—plus taxes paid on capital gains taken in 2012 by some investors anticipating higher tax rates this year—boosted California’s state tax collections almost 35% in the first calendar quarter of 2013 compared with the same period in 2012 (based on preliminary estimates from the Nelson A. Rockefeller Institute of Government). Technology-related businesses and real estate continue to be the main engines of California’s economic recovery. With jobs increasing at a faster pace than the national average, the state’s unemployment rate—which had climbed above 12% during the Great Recession—dropped from nearly 10% last November to a still-high 8.6% in May, according to preliminary figures. And as the battered housing market showed further recovery, home prices in Los Angeles and San Francisco rose about 17% and 22%, respectively, in the first three months of 2013 compared with 2012, according to the S&P/Case-Shiller Home Price Index. Good news notwithstanding, challenges remain and California lawmakers—like those in many other states—appear cautious about budgeting for increased spending and hiring given uncertainty about federal fiscal policy and the federal sequester’s effect on the state. For example, some funds from the anticipated surplus will be reserved for a “rainy day.” And borrowers have been reducing debt-service burdens by taking advantage of low interest rates to refinance municipal bonds. For the first five months of 2013, the total dollar volume of tax-exempt bonds sold in California increased almost 20% above year-ago levels. Strong investor demand, thanks in part to California’s improving financial picture, helped the state to buck the national trend toward slightly lower supply. California municipal bonds, much like those nationwide, generally performed well after Congress addressed some of the “fiscal cliff” uncertainty at the turn of the new year. Even as new highs in the stock market lured some investors away, demand for municipal bonds was healthy. Many investors showed a willingness to take on more risk for higher potential return, a bias that was especially beneficial 5 for longer-maturity and lower-rated bonds. But municipals were affected like other bonds when investors began selling in May. In this environment, the California Intermediate-Term Fund outperformed its benchmark and the average return of peer funds. In contrast to the benchmark, which is composed of 5- to 10-year bonds, your fund holds a wider range of maturities, including some longer-term bonds that held back performance when their yields rose. This was more than offset by some astute credit selections. The Long-Term Fund, however, trailed its benchmark and the average return of peers. The fund was relatively less concentrated in California state general Investment insight What might tax-exempt bonds return in the future? It’s often said that a bond’s current yield to maturity—its rate of return if held until the bond matures—is a good indicator of the total return you will realize on the bond. The chart below compares the historical yields of municipal bonds nationwide (the dotted line) with their average total return over the succeeding ten years (the solid line) to show how closely they’ve tracked each other in the past. (In other words, the data point on the solid line for December 31, 2002, represents the average annual return for the ten years ended December 31, 2012.) At the close of the period, municipal bond yields hovered near historical lows, suggesting that future returns will be much more modest than those earned in recent years. 6 obligation bonds, which performed very well during the period as the state’s outlook improved. The advisor’s portfolio positioning favors greater diversification. Bonds remain a key element of a diversified portfolio The bond market enjoyed decades of robust returns against a backdrop of falling interest rates, tame inflation, and, at times, investors’ search for a safe harbor from stock market volatility. But those hoping to see this happen again are likely to be disappointed. Although yields have ticked up of late, they are still not far off historical lows. This doesn’t just mean that bonds are generating modest income; it also means that there’s little room for them to appreciate in price, given that yields and prices move in opposite directions. And if interest rates rise substantially, bonds may well deliver more negative returns—as many did in the last six months. Although reducing your bond allocation and waiting in the wings might seem prudent, there are good reasons to think twice before making any abrupt shifts in your portfolio. Research has shown that trying to time the markets—in this case, to make the right calls on when to get out of bonds and when to get back into them—doesn’t often work out well. Keep in mind, too, that reducing the amount of bonds in an otherwise well-balanced portfolio inevitably increases your volatility risk. That’s because the bond component of a portfolio plays an essential role in helping to cushion the impact of volatility in the stock component, especially during steep downturns in the equity market. That point was made in a recent Vanguard research paper examining the impact of low bond returns on a balanced portfolio. “The diversification benefits of bonds in a stock/bond portfolio will likely persist,” authors Francis Kinniry and Brian Scott wrote. “This feature, more than projected returns, justifies a strategic allocation to bonds.” (You can find the full report, Reducing Bonds? Proceed With Caution , at vanguard.com/research.) Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 18, 2013 7 Y our Fund’s Performance at a Glance November 30, 2012, Through May 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard California Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares $11.92 $11.62 $0.190 $0.000 Admiral Shares 11.92 11.62 0.195 0.000 Vanguard California Long-Term Tax-Exempt Fund Investor Shares $12.24 $11.85 $0.226 $0.000 Admiral Shares 12.24 11.85 0.231 0.000 8 Advisor’s Report For the six months ended May 31, 2013, Vanguard California Tax-Exempt Money Market Fund returned 0.01%, compared with an average return of 0.00% for California peer funds. Vanguard California Intermediate-Term Tax-Exempt Fund returned –0.93% for Investor Shares and –0.89% for Admiral Shares, outpacing the –0.97% return of its benchmark, the Barclays Municipal California Intermediate Bond Index, and the –1.25% average return of California peer funds. Vanguard California Long-Term Tax-Exempt Fund returned –1.35% for Investor Shares and –1.31% for Admiral Shares, lagging the –1.03% return of the Barclays California Municipal Bond Index and the –1.02% average return of its peers. The investment environment The fiscal half year was difficult for the municipal bond market, primarily because of investor skittishness at the start and end of the period. In late May, Federal Reserve Chairman Ben Bernanke told Congress that the Fed might decide in the coming months to scale back its stimulative program of buying $85 billion a month of U.S. Treasury bonds and mortgage-backed securities. Although the chairman’s brief remark was ambiguous—no specific timetable, amounts, targets, or economic trigger points were mentioned—Treasury and other taxable bond markets reacted negatively, and municipal bonds followed Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2012 2013 2 years 0.30% 0.29% 5 years 0.64 0.94 10 years 1.47 2.09 30 years 2.47 3.24 Source: Vanguard. 9 suit. Yields, especially those of longer-term bonds, rose sharply. Bond prices, which move inversely to changes in yields, fell substantially. The downdraft was surprising because May has historically been a good month for municipal bonds given seasonal supply-and-demand factors. (Shortly after our reporting period ended, Mr. Bernanke was more expansive. He said that the Fed could start scaling back bond purchases later in 2013, possibly ending the program by mid-2014.) This time, May mirrored December, when investors were unnerved by the potential economic consequences associated with the “fiscal cliff” negotiations and by a proposal to curb the federal tax exemption on municipal bond income. Municipal bond returns recovered somewhat, despite some March volatility, only to run into the May jitters. The Fed’s bond actions have aimed to reduce the yields of longer- and intermediate-term bonds. Its parallel policy for short-term interest rates, in place since December 2008, has maintained a target for the federal funds rate between 0% and 0.25%. This, of course, is why the yields of Vanguard California Tax-Exempt Money Market Fund and other money market funds remain suppressed. The central bank is expected to keep short-term rates at ultra-low levels until the stubbornly high unemployment rate falls significantly. In light of those Fed policies, yield-starved investors had been willing to take on more risk. That included buying bonds with longer maturities, especially those with call features, and bonds of lower credit quality. May’s plummet in prices, and increases in yield, affected longer-maturity bonds the most because of their greater sensitivity to rate increases. Bonds of lower credit quality continued to outperform higher-quality ones, producing positive—though not stellar—returns during the half year. For bond issuers, low interest rates are a different story. Such rates have enabled state and local governments to refinance outstanding higher-cost debt and reduce the debt-service burden on stressed budgets, though there are signs that this strategy may be running its course. Low interest rates also make it less costly to finance new projects. However, many borrowers have been taking extra care in issuing these “new money” bonds because they are still shoring up their finances in the wake of the Great Recession. State and local governments typically lag in the recovery from recessions, and this latest slump was unusually severe. California residents, of course, are well aware of the severity of the downturn, and recall headlines that compared the state to Greece. But that comparison was overstated, and the state’s outlook has brightened considerably since then. One gauge of this is the Philadelphia Federal Reserve Bank’s index of coincident 10 economic indicators. For each state, this index incorporates payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary disbursements. From the recession’s trough, California has grown slightly faster than the nation as a whole. Recognizing the improvement in California’s finances, one of the major rating agencies upgraded the state’s general obligation (GO) bond rating in early 2013. Nationwide, tax-exempt bond issuance in the first five months of 2013 was modestly lower than year-ago levels. Not so in California, where the total dollar volume of bonds—including new-money issues, refinancings, and refundings—increased nearly 20% from year-ago levels. Management of the funds In managing the California Intermediate- Term Tax-Exempt Fund, we continued to underweight short-term bonds in favor of those with somewhat longer maturities (but still within the intermediate range) to capture some additional interest income. This modestly detracted from our six- month results compared with those of the benchmark and peers as interest rates began to rise. We also maintained a slight bias toward lower-quality bonds, which enhanced our results: The prices of these bonds rose as credit spreads generally tightened during the period amid improving investor confidence about California state and local finances. Also contributing to the fund’s outperformance were our selective sales of tobacco bonds. We increased our holdings of local GO bonds, especially those of school districts, a strategy that worked well as credit spreads narrowed. We also added exposure to bonds that are backed by special taxes, as we believe these securities offered good value for their credit quality. For the California Long-Term Tax-Exempt Fund, our continued emphasis on bonds with maturities in the 10- to 20-year range has been successful for some time, while interest rates were still falling. However, this worked against the fund during the six months when the yield curve steepened, affecting the more rate-sensitive bonds. The overweighting of longer-term bonds was accompanied by an underweighting of bonds with maturities under 5 years. Some of these shorter-term bonds experienced smaller yield increases (and smaller price declines), while yields of the shortest maturities actually fell slightly (and lifted prices). Relative to its benchmark, the Long-Term Fund’s performance suffered a bit because the fund is more diversified than the index, where California GO bonds have a much larger weighting. These bonds delivered strong returns during the half year as California’s outlook improved. Selective selling of tobacco bonds helped to offset some of the missed opportunity in GO bonds. As in the Intermediate-Term Fund, we added exposure to bonds that are backed by special taxes. 11 A look ahead As the economy improves and the Fed eventually tapers off its bond-buying program, we expect interest rates to become more volatile. Investors are likely to keep reaching for yield, especially if short-term rates remain near zero. We expect lower-quality bonds to continue to outperform but ultimately to become overvalued; accordingly, we plan to gradually reduce our exposure to them. We still favor sectors, such as health care, that provide relative value opportunities. Even if today’s low yields persist, we are confident that our deep bench of analysts, traders, and portfolio managers can keep adding value to the funds. James M. D’Arcy, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 20, 2013 12 California Tax-Exempt Money Market Fund Fund Profile As of May 31, 2013 Financial Attributes Ticker Symbol VCTXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 26 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2013, the annualized expense ratio was 0.14%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 13 California Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2002, Through May 31, 2013 CA Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2003 0.91% 0.54% 2004 1.05 0.60 2005 2.17 1.70 2006 3.24 2.78 2007 3.55 3.06 2008 2.21 1.81 2009 0.37 0.17 2010 0.11 0.01 2011 0.07 0.01 2012 0.03 0.00 2013 0.01 0.00 7-day SEC yield (5/31/2013): 0.01% California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2013, performance data reflect the six months ended May 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years California Tax-Exempt Money Market Fund 6/1/1987 0.03% 0.37% 1.33% See Financial Highlights for dividend information. 14 California Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) California (100.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.110% 6/7/13 LOC 6,750 6,750 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.100% 6/7/13 LOC 11,945 11,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.110% 6/7/13 LOC 55,000 55,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Marin Country Day School) VRDO 0.100% 6/7/13 LOC 22,175 22,175 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.120% 6/7/13 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.140% 6/7/13 LOC 5,485 5,485 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.130% 6/7/13 9,865 9,865 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.140% 6/7/13 21,140 21,140 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.150% 6/7/13 5,000 5,000 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.150% 6/7/13 9,320 9,320 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.080% 6/7/13 LOC 10,000 10,000 2 Beverly Hills CA Public Financing Authority Lease Revenue 3.000% 6/2/14 2,500 2,566 California Community College Financing Authority TRAN 2.000% 12/31/13 30,000 30,312 California Community College Financing Authority TRAN 2.000% 12/31/13 14,000 14,142 California Community College Financing Authority TRAN 2.000% 12/31/13 7,500 7,574 15 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.120% 6/7/13 4,100 4,100 California Economic Recovery GO 5.250% 7/1/13 (ETM) 3,130 3,143 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.090% 6/7/13 55,800 55,800 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.150% 7/16/13 15,000 15,000 1 California Educational Facilities Authority Revenue (Stanford Hospital) TOB VRDO 0.120% 6/7/13 14,000 14,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.140% 8/8/13 11,175 11,175 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.300% 8/8/13 37,090 37,090 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.120% 6/7/13 4,440 4,440 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.120% 6/7/13 4,000 4,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB PUT 0.180% 11/7/13 15,030 15,030 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.120% 6/7/13 14,800 14,800 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.140% 6/7/13 4,135 4,135 California GO 5.000% 8/1/13 (Prere.) 5,650 5,695 California GO 5.000% 8/1/13 (Prere.) 1,625 1,638 California GO 5.250% 8/1/13 (Prere.) 3,440 3,469 California GO 5.500% 4/1/14 (Prere.) 2,900 3,027 California GO 5.250% 6/1/14 (Prere.) 4,800 5,041 California GO VRDO 0.050% 6/3/13 LOC 18,125 18,125 California GO VRDO 0.100% 6/7/13 LOC 19,400 19,400 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.070% 6/3/13 LOC 6,000 6,000 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.110% 6/7/13 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.100% 6/7/13 LOC 5,100 5,100 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.100% 6/7/13 LOC 18,800 18,800 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB PUT 0.160% 9/3/13 LOC 35,000 35,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.100% 6/7/13 60,500 60,500 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.090% 6/7/13 LOC 8,000 8,000 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.090% 6/7/13 LOC 12,020 12,020 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.130% 6/7/13 LOC 10,820 10,820 1 California Health Facilities Financing Authority Revenue (St. Joseph Health System) TOB VRDO 0.120% 6/7/13 15,000 15,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.120% 6/7/13 (13) 12,210 12,210 16 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.120% 6/7/13 6,700 6,700 California Housing Finance Agency Home Mortgage Revenue VRDO 0.110% 6/7/13 LOC 21,600 21,600 California Housing Finance Agency Home Mortgage Revenue VRDO 0.110% 6/7/13 LOC 30,310 30,310 California Housing Finance Agency Home Mortgage Revenue VRDO 0.120% 6/7/13 LOC 8,700 8,700 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.110% 6/7/13 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.050% 6/3/13 LOC 10,325 10,325 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.090% 6/7/13 LOC 14,020 14,020 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.080% 6/3/13 (ETM) 80,860 80,860 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.100% 6/7/13 LOC 23,300 23,300 California Infrastructure & Economic Development Bank Revenue (Clean Water Revolving Fund) 3.000% 10/1/13 13,000 13,122 California Infrastructure & Economic Development Bank Revenue (JSerra Catholic High School Project) VRDO 0.080% 6/7/13 LOC 11,405 11,405 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.150% 6/7/13 LOC 5,125 5,125 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.050% 6/3/13 LOC 1,100 1,100 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.080% 6/3/13 LOC 27,850 27,850 1 California Public Works Board Lease Revenue (Regents of The University of California) TOB VRDO 0.090% 6/7/13 6,655 6,655 California RAN 2.500% 6/20/13 58,000 58,062 California School Cash Reserve Program Authority Pool TRAN 2.000% 10/1/13 10,000 10,060 California School Cash Reserve Program Authority Pool TRAN 2.000% 10/1/13 21,190 21,317 California School Cash Reserve Program Authority Pool TRAN 2.000% 12/31/13 2,500 2,526 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.110% 6/7/13 125,230 125,230 California Statewide Communities Development Authority Health Facility Revenue (Community Hospital of the Monterey Peninsula) 5.250% 6/1/13 (Prere.) 7,500 7,500 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.160% 6/7/13 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.110% 6/7/13 LOC 8,505 8,505 17 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.120% 6/7/13 LOC 5,800 5,800 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.100% 6/7/13 LOC 9,150 9,150 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.100% 6/7/13 15,800 15,800 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.100% 6/7/13 72,650 72,650 California Statewide Communities Development Authority Revenue (Los Angeles County Museum of Art Project) VRDO 0.100% 6/7/13 LOC 47,100 47,100 California Statewide Communities Development Authority Revenue (Rady Children’s Hospital - San Diego) VRDO 0.100% 6/7/13 LOC 25,000 25,000 California Statewide Communities Development Authority Revenue (Rady Children’s Hospital - San Diego) VRDO 0.100% 6/7/13 LOC 25,000 25,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.120% 6/7/13 39,313 39,313 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.120% 6/7/13 2,175 2,175 California Statewide Communities Development Authority Revenue (University of San Diego) VRDO 0.120% 6/7/13 LOC 23,280 23,280 1 Cerritos CA Community College District GO TOB VRDO 0.140% 6/7/13 7,845 7,845 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.110% 6/7/13 LOC 18,970 18,970 Contra Costa CA Municipal Water District Revenue (Extendible) CP 0.180% 11/30/13 15,000 15,000 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.110% 6/7/13 LOC 47,200 47,200 Contra Costa County CA Public Financing Authority Tax Allocation Revenue 5.625% 8/1/13 (Prere.) 2,115 2,134 1 Desert CA Community College District GO TOB VRDO 0.120% 6/7/13 22,000 22,000 East Bay CA Municipal Utility District Water System Revenue 2.000% 6/1/13 18,625 18,625 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 11/4/13 20,800 20,800 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 11/9/13 16,600 16,600 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 11/9/13 12,200 12,200 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 11/16/13 13,500 13,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 11/22/13 26,300 26,300 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.190% 12/27/13 5,000 5,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.200% 1/4/14 26,000 26,000 3 East Bay CA Municipal Utility District Water System Revenue PUT 0.120% 12/3/13 11,000 11,000 18 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 3 East Bay CA Municipal Utility District Water System Revenue PUT 0.120% 2/28/14 13,000 13,000 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.120% 6/7/13 9,260 9,260 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.140% 6/7/13 1,590 1,590 3 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.140% 7/19/13 14,000 14,000 3 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.140% 12/20/13 8,300 8,300 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.150% 6/7/13 LOC 9,400 9,400 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.140% 6/7/13 LOC 4,250 4,250 Freemont CA Union High School District TRAN 1.500% 6/28/13 10,500 10,510 Fremont CA COP VRDO 0.100% 6/7/13 LOC 25,670 25,670 Fremont CA COP VRDO 0.100% 6/7/13 LOC 8,945 8,945 Fremont CA COP VRDO 0.110% 6/7/13 LOC 5,000 5,000 Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.130% 6/7/13 LOC 9,100 9,100 Irvine CA Assessment District No. 89-10 Improvement Revenue (Northwest Irvine) VRDO 0.070% 6/3/13 LOC 4,016 4,016 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.070% 6/3/13 LOC 14,554 14,554 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.070% 6/3/13 LOC 12,057 12,057 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.070% 6/3/13 LOC 12,922 12,922 3 Irvine CA Ranch Water District Revenue PUT 0.120% 3/4/14 8,520 8,520 3 Irvine CA Ranch Water District Revenue PUT 0.120% 3/4/14 8,570 8,570 Irvine CA Ranch Water District Revenue VRDO 0.090% 6/7/13 LOC 18,455 18,455 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.070% 6/3/13 LOC 17,420 17,420 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.070% 6/3/13 LOC 23,640 23,640 Kern County CA TRAN 2.500% 6/28/13 25,000 25,042 Livermore CA COP VRDO 0.110% 6/7/13 LOC 13,515 13,515 Livermore CA Redevelopment Agency Multi-Family Housing Revenue (Richards Manor) VRDO 0.140% 6/7/13 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.370% 6/7/13 15,690 15,690 Los Altos CA Union High School District TRAN 1.500% 6/28/13 5,500 5,505 1 Los Angeles CA Community College District GO TOB VRDO 0.090% 6/7/13 9,575 9,575 1 Los Angeles CA Community College District GO TOB VRDO 0.120% 6/7/13 3,500 3,500 1 Los Angeles CA Community College District GO TOB VRDO 0.120% 6/7/13 15,940 15,940 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.110% 6/7/13 LOC 11,300 11,300 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.110% 6/7/13 LOC 19,200 19,200 19 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.120% 6/7/13 8,750 8,750 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.130% 6/7/13 6,400 6,400 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.140% 6/7/13 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.170% 6/7/13 7,975 7,975 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.170% 6/7/13 18,880 18,880 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.070% 6/3/13 37,900 37,900 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.090% 6/7/13 5,450 5,450 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.090% 6/7/13 4,360 4,360 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.120% 6/7/13 LOC 10,355 10,355 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.140% 6/7/13 7,495 7,495 Los Angeles CA Department of Water & Power Revenue VRDO 0.040% 6/3/13 1,400 1,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.060% 6/3/13 13,500 13,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 6/7/13 14,900 14,900 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 6/7/13 7,300 7,300 Los Angeles CA Department of Water & Power Revenue VRDO 0.090% 6/7/13 8,650 8,650 Los Angeles CA Department of Water & Power Revenue VRDO 0.090% 6/7/13 32,400 32,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.100% 6/7/13 21,175 21,175 Los Angeles CA Harbor Department Revenue CP 0.170% 6/6/13 20,000 20,000 Los Angeles CA Harbor Department Revenue CP 0.180% 8/20/13 25,000 25,000 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.130% 6/7/13 3,895 3,895 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.140% 6/7/13 2,680 2,680 Los Angeles CA Multifamily Housing Revenue (Beverly Park Apartments) VRDO 0.160% 6/7/13 LOC 15,500 15,500 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.110% 6/7/13 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.140% 6/7/13 LOC 6,595 6,595 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.140% 6/7/13 LOC 23,600 23,600 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 2,450 2,460 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 4,575 4,593 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 1,000 1,004 Los Angeles CA Unified School District GO 5.250% 7/1/13 (Prere.) 3,205 3,218 Los Angeles CA Unified School District GO TOB VRDO 0.080% 6/3/13 23,800 23,800 1 Los Angeles CA Unified School District GO TOB VRDO 0.120% 6/7/13 9,080 9,080 20 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Los Angeles CA Unified School District GO TOB VRDO 0.140% 6/7/13 6,660 6,660 1 Los Angeles CA Unified School District GO TOB VRDO 0.140% 6/7/13 9,995 9,995 Los Angeles CA Wastewater System Revenue CP 0.190% 6/20/13 LOC 20,000 20,000 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.140% 6/7/13 7,500 7,500 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB PUT 0.160% 8/1/13 LOC 29,800 29,800 Los Angeles County CA Multifamily Housing Revenue (Valencia Village Project) VRDO 0.150% 6/7/13 6,325 6,325 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 9/30/13 3,000 3,018 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 11/29/13 1,500 1,513 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 12/31/13 3,500 3,536 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 1/31/14 5,000 5,060 Los Angeles County CA TRAN 2.000% 6/28/13 75,000 75,100 1 Los Angeles County CA Unified School District GO TOB VRDO 0.140% 6/7/13 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.120% 6/3/13 LOC 13,050 13,050 3 Metropolitan Water District of Southern California Revenue PUT 0.120% 8/30/13 6,440 6,440 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.140% 6/7/13 5,000 5,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.140% 6/7/13 6,435 6,435 Metropolitan Water District of Southern California Revenue VRDO 0.100% 6/3/13 13,500 13,500 Metropolitan Water District of Southern California Revenue VRDO 0.110% 6/7/13 19,955 19,955 Mission Viejo CA Community Development Financing Authority Revenue (Mission Viejo Mall Improvement) VRDO 0.110% 6/7/13 LOC 22,900 22,900 1 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) TOB VRDO 0.150% 6/1/13 7,200 7,200 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.110% 6/7/13 LOC 12,300 12,300 1 Nuveen California Investment Quality Municipal Fund VRDP VRDO 0.200% 6/7/13 LOC 18,000 18,000 1 Nuveen California Performance Plus Municipal Fund VRDP VRDO 0.200% 6/7/13 LOC 15,000 15,000 1 Nuveen California Quality Income Municipal Fund VRDP VRDO 0.200% 6/7/13 LOC 26,000 26,000 Nuveen Insured California AMT-Free Municipal Income Fund VRDP VRDO 0.200% 6/7/13 LOC 32,000 32,000 Orange County CA Apartment Development Revenue VRDO 0.090% 6/7/13 LOC 41,300 41,300 Orange County CA Apartment Development Revenue VRDO 0.120% 6/7/13 LOC 9,550 9,550 Orange County CA Sanitation District COP 5.250% 8/1/13 (Prere.) 8,000 8,068 21 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Orange County CA Sanitation District Wastewater Revenue 3.000% 8/1/13 3,000 3,014 1 Orange County CA Water District Revenue TOB VRDO 0.160% 6/7/13 9,000 9,000 Otay CA Water District (Capital Project) COP VRDO 0.110% 6/7/13 LOC 8,010 8,010 1 Peralta CA Community College District Revenue TOB VRDO 0.120% 6/7/13 19,645 19,645 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.160% 6/7/13 LOC 5,030 5,030 Riverside County CA Public Facility Project COP VRDO 0.130% 6/7/13 LOC 7,500 7,500 Riverside County CA Teeter Notes 2.000% 10/16/13 40,000 40,262 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/13 (Prere.) 12,140 12,257 Sacramento CA Municipal Utility District Revenue VRDO 0.100% 6/7/13 LOC 33,000 33,000 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.130% 6/7/13 LOC 10,200 10,200 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.130% 6/7/13 LOC 12,300 12,300 1 Sacramento County CA Sanitation Districts Financing Authority Revenue TOB VRDO 0.110% 6/7/13 LOC 6,250 6,250 1 San Bernardino Community College District (San Bernardino and Riverside Counties) TOB VRDO 0.130% 6/7/13 4,620 4,620 San Bernardino County CA TRAN 2.000% 6/28/13 28,000 28,037 1 San Diego CA Community College District GO TOB PUT 0.220% 8/1/13 4,100 4,100 1 San Diego CA Community College District GO TOB VRDO 0.120% 6/7/13 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.120% 6/7/13 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.140% 6/7/13 5,000 5,000 San Diego CA County TRAN 2.000% 6/28/13 13,000 13,017 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.110% 6/7/13 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.110% 6/7/13 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.110% 6/7/13 8,280 8,280 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.140% 6/7/13 7,495 7,495 1 San Diego CA Unified School District GO TOB PUT 0.180% 11/7/13 27,955 27,955 1 San Diego County CA Regional Transportation Commission Sales Tax Revenue TOB PUT 0.220% 8/1/13 2,675 2,675 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.110% 6/7/13 8,925 8,925 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.140% 6/7/13 9,800 9,800 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.140% 6/7/13 6,100 6,100 22 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.140% 6/7/13 6,500 6,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.140% 6/7/13 6,840 6,840 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.140% 6/7/13 9,500 9,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.140% 6/7/13 4,825 4,825 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.140% 6/7/13 9,500 9,500 1 San Francisco CA City & County (Laguna Honda Hospital) GO TOB VRDO 0.090% 6/7/13 1,800 1,800 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.110% 6/7/13 LOC 43,250 43,250 San Francisco CA City & County International Airport Revenue VRDO 0.110% 6/7/13 LOC 18,310 18,310 San Francisco CA City & County International Airport Revenue VRDO 0.110% 6/7/13 LOC 8,000 8,000 San Francisco CA City & County International Airport Revenue VRDO 0.110% 6/7/13 LOC 26,300 26,300 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 1.000% 10/1/13 32,805 32,897 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.140% 6/7/13 6,800 6,800 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.120% 6/7/13 LOC 40,000 40,000 San Jose CA Financing Authority Lease Revenue CP 0.160% 6/3/13 LOC 13,128 13,128 San Jose CA Financing Authority Lease Revenue CP 0.160% 6/3/13 LOC 13,127 13,127 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.110% 6/7/13 LOC 16,200 16,200 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.140% 6/7/13 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.150% 6/7/13 7,310 7,310 1 San Mateo County CA Community College District GO TOB PUT 0.220% 8/1/13 10,860 10,860 1 San Mateo County CA Community College District GO TOB VRDO 0.140% 6/7/13 4,315 4,315 San Ramon Valley CA Unified School District GO 5.000% 8/1/13 (Prere.) 6,865 6,920 Santa Barbara County CA TRAN 2.000% 6/28/13 10,000 10,013 1 Sequoia CA Unified School District GO TOB VRDO 0.150% 6/7/13 5,860 5,860 1 Sonoma County CA Junior College District GO TOB VRDO 0.120% 6/7/13 LOC 30,490 30,490 1 Sunnyvale CA Wastewater Revenue TOB VRDO 0.130% 6/7/13 8,720 8,720 1 University of California Revenue TOB VRDO 0.070% 6/3/13 2,600 2,600 1 University of California Revenue TOB VRDO 0.090% 6/7/13 6,655 6,655 1 University of California Revenue TOB VRDO 0.110% 6/7/13 7,300 7,300 1 University of California Revenue TOB VRDO 0.120% 6/7/13 16,695 16,695 1 University of California Revenue TOB VRDO 0.120% 6/7/13 8,800 8,800 1 University of California Revenue TOB VRDO 0.140% 6/7/13 2,190 2,190 1 University of California Revenue TOB VRDO 0.140% 6/7/13 3,495 3,495 1 University of California Revenue TOB VRDO 0.140% 6/7/13 6,000 6,000 23 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 University of California Revenue TOB VRDO 0.140% 6/7/13 3,470 3,470 1 University of California Revenue TOB VRDO 0.150% 6/7/13 9,579 9,579 Western Municipal Water District Facilities Authority California Water Revenue VRDO 0.090% 6/7/13 LOC 19,275 19,275 Westlands CA Water District COP VRDO 0.100% 6/7/13 LOC 24,530 24,530 3,715,183 Puerto Rico (0.1%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.140% 6/7/13 4,625 4,625 Total Tax-Exempt Municipal Bonds (Cost $3,719,808) 3,719,808 Other Assets and Liabilities (-0.2%) Other Assets 28,246 Liabilities (36,142) (7,896) Net Assets (100%) Applicable to 3,711,288,026 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,711,912 Net Asset Value Per Share $1.00 At May 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 3,711,834 Undistributed Net Investment Income — Accumulated Net Realized Gains 78 Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, the aggregate value of these securities was $997,402,000, representing 26.9% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of May 31, 2013. 3 Adjustable-rate security. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 24 California Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 25 California Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2013 ($000) Investment Income Income Interest 2,960 Total Income 2,960 Expenses The Vanguard Group—Note B Investment Advisory Services 458 Management and Administrative 1,994 Marketing and Distribution 560 Custodian Fees 23 Shareholders’ Reports 14 Trustees’ Fees and Expenses 3 Total Expenses 3,052 Expense Reduction—Note B (419) Net Expenses 2,633 Net Investment Income 327 Realized Net Gain (Loss) on Investment Securities Sold 74 Net Increase (Decrease) in Net Assets Resulting from Operations 401 See accompanying Notes, which are an integral part of the Financial Statements. 26 California Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 327 1,167 Realized Net Gain (Loss) 74 5 Net Increase (Decrease) in Net Assets Resulting from Operations 401 1,172 Distributions Net Investment Income (327) (1,167) Realized Capital Gain — — Total Distributions (327) (1,167) Capital Share Transactions (at $1.00) Issued 1,546,238 2,456,850 Issued in Lieu of Cash Distributions 311 1,111 Redeemed (1,647,235) (2,776,686) Net Increase (Decrease) from Capital Share Transactions (100,686) (318,725) Total Increase (Decrease) (100,612) (318,720) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 27 California Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income . 0001 . 0003 . 001 . 001 . 004 . 022 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations . 0001 . 0003 . 001 . 001 . 004 . 022 Distributions Dividends from Net Investment Income (. 0001) (. 0003) (. 001) (. 001) (. 004) (. 022) Distributions from Realized Capital Gains — Total Distributions (. 0001) (. 0003) (. 001) (. 001) (. 004) (. 022) Net Asset Value, End of Period Total Return 1 0.01% 0.03% 0.07% 0.11% 0.37% 2.21% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,712 $3,813 $4,131 $4,610 $5,355 $7,506 Ratio of Expenses to Average Net Assets 0.14% 2 0.15% 2 0.16% 2 0.17% 0.17% 3 0.11% 3 Ratio of Net Investment Income to Average Net Assets 0.02% 0.03% 0.07% 0.11% 0.39% 2.19% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2013, 0.16% for 2012, and 0.17% for 2011. See Note B in Notes to Financial Statements. 3 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 28 California Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard California Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and for the period ended May 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2013, the fund had contributed capital of $455,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.18% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2013, Vanguard’s expenses were reduced by $419,000 (an effective annual rate of 0.02% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
